Rule 424(b)(2) Registration No. 333-179826 Pricing Supplement dated April 2, 2013 (To Prospectus dated March 1, 2012 and Prospectus Supplement dated March 2, 2012) TOYOTA MOTOR CREDIT CORPORATION Medium-Term Notes, Series B - Floating Rate Capitalized terms used in this Pricing Supplement that are defined in the Prospectus Supplement shall have the meanings assigned to them in the Prospectus Supplement. CUSIP: 89236TAE5 Principal Amount (in Specified Currency): $300,000,000. TMCC may increase the Principal Amount prior to the Original Issue Date but is not required to do so. Issue Price: 100% Initial Trade Date: April 1, 2013 Original Issue Date: April 4, 2013 Stated Maturity Date: April 7, 2014 Interest Payment Dates: Each April 7, July 7, October 7 and January 7, beginning July 7, 2013 (long first coupon) Net Proceeds to Issuer: $299,910,000 Agent: Merrill Lynch, Pierce, Fenner & Smith Incorporated Agent’s Discount or Commission: 0.03% Agent’s Capacity: [ ] Agent [X] Principal Calculation Agent: Deutsche Bank Trust Company Americas Interest Calculation: [X] Regular Floating Rate Note [ ] Inverse Floating Rate Note: Fixed Interest Rate: [ ] Floating Rate/Fixed Rate Note: Fixed Interest Rate: Fixed Rate Commencement Date: [ ] Other Floating Rate Note (See attached Addendum) Interest Rate Basis: [ ] CD Rate [ ] CMS Rate [ ] CMT Rate [ ] Commercial Paper Rate [ ] Eleventh District Cost of Funds Rate [X] Federal Funds Rate [ ] Federal Funds Open Rate [ ] LIBOR [ ] Prime Rate [ ] Treasury Rate [ ] Other (see attached Addendum) If CMS: Designated CMS Maturity Index: If CMT: Designated CMT Maturity Index: Designated CMT Reuters Page: [ ] T7051 [ ] T7052 If LIBOR: Designated LIBOR Page: Index Currency: If CD Rate or LIBOR Index Maturity: Spread (+/-): +0.18% Spread Multiplier: N/A Maximum Interest Rate: N/A Minimum Interest Rate: N/A Interest Reset Dates: Each Business Day Interest Rate Reset Cutoff Date: Two Business Days prior to each related Interest Payment Date Interest Determination Dates: First Business Day preceding each related Interest Reset Date Day Count Convention: [ ] 30/360 [X] Actual/360 [ ] Actual/Actual Business Day Convention [X] Following, adjusted [ ] Modified Following, adjusted Business Day: New York Redemption: Not Applicable Redemption Date(s): Notice of Redemption: Repayment: Not Applicable Optional Repayment Date(s): Repayment Price: Original Issue Discount: Not Applicable Total Amount of Original Issue Discount: Yield to Maturity: Initial Accrual Period: Specified Currency: U.S. dollars Minimum Denomination/Minimum Incremental Denomination: $1,000 and $1,000 increments thereafter If a Reopening Note, check [ ], and specify: Initial Interest Accrual Date
